     Case 3:18-cv-01292-JLS-KSC Document 107 Filed 06/04/20 PageID.6086 Page 1 of 4



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11     NATIONAL CASUALTY COMPANY,                       Case No.: 18-CV-1292 JLS (KSC)
12                                     Plaintiff,
                                                        ORDER: (1) DENYING
13     v.                                               DEFENDANT’S EX PARTE
                                                        APPLICATION AND DENYING AS
14     NATIONAL STRENGTH AND
                                                        MOOT THE NSCA’S MOTION TO
       CONDITIONING ASSOCIATION,
15                                                      FILE DOCUMENTS UNDER SEAL,
                                     Defendant.         (2) REQUESTING ADDITIONAL
16
                                                        BRIEFING, AND (3) CONTINUING
17     NATIONAL STRENGTH AND                            HEARING
       CONDITIONING ASSOCIATION,
18
                              Counter-Claimant,         (ECF Nos. 49, 56, 100, 102, 103)
19
20     v.

21     NATIONAL CASUALTY COMPANY,
22                          Counter-Defendant.
23
24          Presently before the Court are Plaintiff/Counter-Defendant National Casualty
25    Company’s Motion for Summary Judgment (ECF No. 49) and a Motion for Partial
26    Summary Judgment filed by Defendant/Counter-Claimant National Strength and
27    Conditioning Association (“NSCA”) (ECF No. 56) (together, the “Motions for Summary
28    Judgment”), which are set to be heard on June 11, 2020, see ECF No. 100, as well as the

                                                    1
                                                                                18-CV-1292 JLS (KSC)
     Case 3:18-cv-01292-JLS-KSC Document 107 Filed 06/04/20 PageID.6087 Page 2 of 4



1     NSCA’s Ex Parte Application for Leave to File Sur-Reply to Respond to Erroneous
2     Statements in NCC’s Reply in Support of Its Motion for Summary Judgment (“Ex Parte
3     App.,” ECF No. 102) and Motion for Order to Seal Its Sur-Reply in Support of Its Motion
4     for Partial Summary Judgment (“Mot. to Seal,” ECF No. 103) and NCC’s Opposition to
5     the Ex Parte Application (“Ex Parte Opp’n,” ECF No. 105). Having carefully reviewed
6     the Parties’ arguments and the law, the Court DENIES the NSCA’s Ex Parte Application,
7     DENIES AS MOOT the NSCA’s Motion to Seal, ORDERS the Parties to submit
8     additional briefing on the Motions for Summary Judgment, and CONTINUES the hearing
9     on the Motions for Summary Judgment to accommodate the additional briefing requested
10    by the Court.
11           THE NSCA’S EX PARTE APPLICATION AND MOTION TO SEAL
12          Approximately two months after NCC filed its reply in support of its Motion for
13    Summary Judgment, see Ex Parte Opp’n at 3; see also ECF No. 85, the NSCA requests
14    leave to file a sur-reply “to respond to erroneous statements made in . . . National Casualty
15    Company’s Reply.” Ex Parte App. at 1. As NCC notes, see Ex Parte Opp’n at 2, “[c]ourts
16    generally view motions for leave to file a sur-reply with disfavor,” although “permitting
17    the filing of a sur-reply is within the discretion of the district court,” but “only where a
18    valid reason for such additional briefing exists.” Whitewater W. Indus., Ltd. v. Pac. Surf
19    Designs, Inc., No. 317CV01118BENBLM, 2018 WL 3198800, at *1 (S.D. Cal. June 26,
20    2018) (quoting Johnson v. Wennes, No. 08-cv-1798, 2009 WL 1161620, at *2 (S.D. Cal.
21    April 28, 2009)) (citing Schmidt v. Shah, 696 F. Supp. 2d 44, 60 (D.D.C. 2010); Hill v.
22    England, No. CVF05869RECTAG, 2005 WL 3031136, at * 1 (E.D. Cal. Nov. 8, 2005)).
23          Here, NCC made an error concerning the pagination of the NSCA’s exhibits and
24    cited contrary testimony from its corporate designee concerning to whom NCC would defer
25    in deciding whether there exist reasonable grounds for the NSCA to appeal in the
26    underlying action. See Ex Parte App. at 2–4. To the extent they are material, the Court is
27    capable of reviewing those portions of Mr. Rogissart’s testimony cited by both the NSCA
28    and NCC; accordingly, “the Court finds that [the NSCA]’s request for leave to file a sur-

                                                    2
                                                                                 18-CV-1292 JLS (KSC)
     Case 3:18-cv-01292-JLS-KSC Document 107 Filed 06/04/20 PageID.6088 Page 3 of 4



1     reply is merely an attempt to have the last word on this issue,” which “is precisely why
2     Courts so thoroughly disfavor requests to file sur-replies.” See Whitewater W. Indus., 2018
3     WL 3198800, at *1. Accordingly, the Court DENIES the NSCA’s Ex Parte Application
4     and DENIES AS MOOT its attendant Motion to Seal.
5             REQUEST FOR ADDITIONAL BRIEFING AND CONTINUANCE
6           Although the Parties already have filed voluminous briefs regarding their pending
7     Motions for Summary Judgment, see ECF Nos. 49, 55, 56, 65, 68, 71, 82, 83, 85, 88, 95,
8     96, 98, the Court believes that further briefing on the following discrete issues would assist
9     the Court in preparing for the hearing on the Motions and, ultimately, its determination of
10    them. Specifically, the Court is interested in (1) the sufficiency of the reservation of rights
11    letter from Carolyn Kanalos of K&K Insurance to Thomas James dated May 16, 2014,
12    particularly the necessity of the insurer explicitly informing the insured that there exists a
13    conflict of interest and of the insured’s right to independent counsel; (2) whether breach of
14    the duty to defend resulting from the failure to provide independent counsel in a conflict-
15    of-interest situation gives rise to a cause of action for damages or for estoppel; (3) who, if
16    anyone, bears the burden of establishing that there would have been a more favorable
17    outcome but-for any such breach of the duty to defend resulting from the failure to provide
18    independent counsel in a conflict-of-interest situation; and (4) the preclusive effect, if any,
19    of a final judgment following appeal regarding the issue and/or terminating sanctions
20    CrossFit, Inc. v. National Strength and Conditioning Association, No. 3:14-CV-1191 JLS
21    (KSC) (S.D. Cal. filed May 12, 2014).
22          Accordingly, the Court ORDERS ADDITIONAL BRIEFING, not to exceed ten
23    (10) pages per side, to be filed on or before fourteen (14) days from the date on which this
24    Order is electronically docketed. To accommodate the additional briefing requested by the
25    ///
26    ///
27    ///
28    ///

                                                     3
                                                                                  18-CV-1292 JLS (KSC)
     Case 3:18-cv-01292-JLS-KSC Document 107 Filed 06/04/20 PageID.6089 Page 4 of 4



1     Court, the Court CONTINUES the hearing on the Motions for Summary Judgment to
2     July 2, 2020 at 1:30 p.m.
3           IT IS SO ORDERED.
4
5     Dated: June 4, 2020
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              4
                                                                       18-CV-1292 JLS (KSC)
